 290302 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The record is clear that the Respondent would not allow draw check ordersfor United Way contributions.2Shipping Articles are agreements between the Master or Captain of theship and the seaman, which set forth the basic obligations of the parties, in-
cluding the seaman's wages.346 U.S.C. §10506 specifies purposes for which deductions from wages
earned on coastwise voyages may be paid into trust funds.Exxon Shipping Company and Exxon Seamen'sUnion. Case 22±CA±15637April 5, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn June 26, 1989, Administrative Law Judge StevenDavis issued the attached decision. The General Coun-
sel filed exceptions and a supporting brief, and the Re-
spondent filed cross-exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order. For reasons stated in section C below,
we decline to adopt his recommended Order dismiss-
ing the complaint.A. Factual FindingsThe Respondent is engaged, inter alia, in the busi-ness of coastwise shipping of petroleum products. The
Union and its predecessor have had a collective-bar-
gaining relationship with the Respondent for more than
30 years. All the 500 unlicensed seamen employed
aboard the Respondent's approximately 19 ships are
represented by the Union. The last collective-bargain-
ing agreement ran from July 31, 1985, to August 31,
1987, but was extended to January 25, 1988. That
agreement provided for a $15 bimonthly dues check-
off. On January 25, the employees voted to reject the
Respondent's contract proposal and, shortly thereafter,
the Respondent terminated the contract and ceased
making deductions for the union dues.For at least 30 years the Respondent has used a``draw check order'' system by which employees
could direct that a portion of their wages be sent to a
bank or a specified name and address. The draw check
order forms provide a blank space for specifying the
amount or percentage of wages that are to be directed
to the named payee, and they also provide that the
payment authorization ``is to remain in effect until
changed or revoked by me [the employee signing the
form] in writing or until termination of employment.''
The form also contains boxes which may be checked
to cancel or modify a previous authorization. There
does not appear to be any statutory restriction on a
coastwise voyaging sailor's designation of any payee
as recipient of his pay; the order forms do not contain
any restrictions on their face; and the Respondent has
no written guidelines or restrictions on the use of drawchecks, except as to the United Way.1Although theRespondent's officials have told employees at orienta-
tion sessions that the draw check orders were for the
purpose of having their pay sent to their families, the
Respondent had permitted draw check orders for such
purposes as paying taxes, making investments through
brokerage accounts and mutual funds, and paying child
support or alimony to former spouses.In February 1988, several seamen each completed a``name and address'' draw check order for $15 per pay
period, payable to the Union for their dues. In a letter
dated March 30 the Respondent declined to honor the
draw check orders on the basis that the Union ``cannot
be the recipient of . . . allotments.'' The letter included
a quotation from The Law of Seamen which stated
that:The persons who may receive a seaman's allot-ment of wages are his grandparents, parents, wife,
sister or his children. In addition to these persons,
he can make an allotment for deposits to his ac-count at a savings bank, United States postal sav-
ings bank, or at any bank, trust company or other
similar financial institution wherein a savings de-
partment is maintained.The letter went on to state that honoring the drawchecks for union dues would violate the laws govern-
ing seamen.On September 20, the Respondent sent the Union arider to Shipping Articles2for coastwise trade, whichstated that ``the only allotments permissible shall be
those authorized by 46 U.S.C. Sections 10315 and
10316.'' These sections are contained in the chapter of
the Federal shipping laws pertaining to ``Foreign and
Intercoastal Voyages,'' 46 U.S.C. §10301 et seq.
3Therelevant provision pertaining to allotments is §10315,

which limits a seaman's allotments to:(1) ... the seaman's grandparents, parents, spouse,
sister, brother, or children;(2) ... an agency designated by the Secretary of
the Treasury to handle applications for United States
savings bonds, to purchase bonds for the seamen; and(3) for deposits to be made in an account for savingsor investment opened by the seaman and maintained in
the seaman's name at a savings bank or a savings in-
stitution in which the accounts are insured by the
[FDIC] or the [FSLIC].The Respondent did not give the Union notice andan opportunity to bargain before making this change. 291EXXON SHIPPING CO.4The record indicates that the number of different payees to whom an em-ployee could have draw checks made out in any given pay period was a
source of controversy between the Union and the Respondent. The Respond-
ent, in 1984, had unsuccessfully proffered a proposal in negotiations to limit
pay disbursements to ``one location each pay period'' on the grounds that nu-
merous disbursements were an administrative inconvenience. The Respondent
withdrew the proposal after union inquiries concerning evidence of the cost
of making such disbursements.546 U.S.C. §10506, a provision with the heading ``Trusts,'' is contained
in the chapter of the shipping code titled ``Coastwise Voyages,'' 46 U.S.C.
§10501 et seq. It specifies that 46 U.S.C. §10505, a provision that prohibits

certain ``advances'' from a seaman's wages, shall not ``prevent an employer
from making deductions'' with written consent into trust funds established for
certain specified purposes. Labor unions are not mentioned either in the list
of those to whom ``advances'' are prohibited nor in the list of permissible
trust fund beneficiaries. The Respondent did not invoke either of these provi-
sions in declining to honor the employees' draw check orders made out to the
Union or in its amendment of coastwise shipping articles.B. The Judge's Decision and the Parties'ExceptionsThe complaint alleged that the Respondent violatedSection 8(a)(3) and (1) of the Act by refusing, for dis-
criminatory reasons, to process individual employees'
draw check orders for payment of union dues, and that
it violated Section 8(a)(5) and (1) of the Act by unilat-
erally changing its general policy pertaining to the
availability of draw check orders to employees on
coastwise voyages. The judge noted that the evidence
shows that, with two exceptions, until employees
sought to pay union dues through draw check orders,
the Respondent had not invoked 46 U.S.C. §§10315±

10316 to preclude the processing of draw check orders
for payees other than savings banks and family mem-
bers. The only exceptions were the general policy on
United Way contributions andÐseveral occasionsÐa
refusal to process an employee's draw check order for
utility bills.4The judge accordingly concluded that theGeneral Counsel had made out a prima facie case of
discrimination under Section 8(a)(3). He also found
that there was no dispute that the Respondent's place-
ment of riders on shipping articles so as to apply the
constraints of 46 U.S.C. §§10315±10316 to coastwise

voyages was done without any effort to seek bargain-
ing with the Union.The judge nonetheless recommended dismissing allthe complaint allegations. He concluded that the Re-
spondent's defense to the General Counsel's prima
facie case of discrimination (a defense predicated prin-
cipally on the Respondent's claim that Federal mari-
time law prohibited it from allowing the use of draw
check orders for paying union dues) and the General
Counsel's argument that the Respondent was
misapplying maritime law put him in the position of
having to decide whether the ``maritime statute'' had
been violated and to give a remedy under that statute.
The judge decided that he lacked authority to find that
the Respondent was misapplying maritime law in im-
posing its restrictions, so he concluded that the Re-
spondent had carried its burden of rebutting the Gen-
eral Counsel's prima facie case of discrimination in
violation of Section 8(a)(3) and (1).Notwithstanding this refusal to rule directly on thedefense, the judge expressed views leaning towards the
positions of both parties. On the one hand, he ex-
pressed ``doubts'' about the Respondent's interpreta-
tion of maritime law. In particular, he rejected the Re-
spondent's contention that 46 U.S.C. §10507 war-
ranted the application of 46 U.S.C. §10315 to coast-
wise voyages because it allowed the owner of a vessel
embarking on such a voyage the option of having its
crew engaged under the auspices of a shipping com-
missioner, with certain provisions of the chapter on
Foreign and Intercoastal Voyages to apply to their en-
gagement. The judge pointed out that shipping com-
missioners had not been operative since 1979 and that
the specific provisions cited in that section did not in-
clude 46 U.S.C. §10315. On the other hand, he ob-

served that because Congress, in 1951, had rejected a
proposal to include labor unions as permissible
allottees in the allotment provision that was a prede-
cessor to both 46 U.S.C. §10315 and 46 U.S.C.

§10506,
5Congress may have thereby signaled its un-willingness to allow seamen to direct portions of their
wages to unions.Because of the judge's conclusion concerning hislimited authority with respect to applying his under-
standing of maritime law in this case, he also deter-
mined that he must dismiss the allegation that the Re-
spondent violated Section 8(a)(5) and (1) when it uni-
laterally amended shipping articles for coastwise voy-
ages to impose the restrictions of 46 U.S.C. §§10315±

10316 on the employees.The General Counsel has excepted, arguing prin-cipally (1) that the judge erred in suggesting that draw
check orders, such as those at issue here, are the same
as ``allotments'' governed by the provisions relied on
by the Respondent, and (2) that the evidence estab-
lishes violations of the National Labor Relations Act
and that making findings to this effect would not re-
quire the Board to ``enforce'' or grant a remedy under
the Federal maritime laws. The General Counsel fur-
ther contends that, not only are the restrictions in 46
U.S.C. §§10315±10316 clearly applicable 
solely to for-eign and intercoastal voyages, but that a provision of
the chapter of the shipping code pertaining to coast-
wise voyages makes it clear that the Respondent was
not free to extend those restrictions to coastwise voy-
ages by dint of modifying its shipping articles for such
voyages. In particular, the General Counsel refers to 46
U.S.C. §10502, contained in the chapter titled ``Coast-

wise Voyages,'' 46 U.S.C. §10501 et seq. Section

10502 provides, inter alia, that prior to a coastwise
voyage, the master of a vessel ``shall make a shipping
articles agreement in writing with each seaman on
board, declaring the nature of the voyage or the period 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of time for which the seaman is engaged.'' Section10502(c) provides that such an agreement is not to
contain provisions pertaining to ``allotment of wages.''The Respondent has cross-excepted, arguing that thejudge erred in finding a prima facie case that the Re-
spondent discriminated in violation of Section 8(a)(3)
and (1), and that the judge should have also based his
dismissal of the 8(a)(5) and (1) allegations on a finding
that its modification of coastwise shipping articles was
not a material change but was merely a clarification of
its existing policy concerning draw check orders for
coastwise voyages. In defining that policy, the Re-
spondent asserts that the judge correctly concluded that
its draw check order procedures are basically an allot-
ment system within the meaning of 46 U.S.C. §10315;

and it argues that, with de minimis exceptions, it has
consistently applied the restrictions of 46 U.S.C.
§10315 to all seamen, including those employed on

coastwise voyages. It reiterates its contention, based on
46 U.S.C. §10507, that Federal maritime law war-

ranted its application of the allotment restrictions in 46
U.S.C. §10315 to draw check orders submitted by sea-

men on coastwise voyages.C. AnalysisWe agree with the judge that the General Counselmade out a prima facie case that the Respondent dis-
criminated on the basis of union considerations when
it refused to process draw check orders made out to
the Union. We also agree that the Respondent's modi-
fication of coastwise shipping articles at issue here was
made without first offering the Union notice and an
opportunity to bargain. We disagree with the judge's
conclusion that unfair labor practice findings can be
made only if we find that the Respondent violated Fed-
eral maritime laws and that the only available remedy
is under those laws. For the following reasons, we find
that the Respondent's actions violated Section 8(a)(5),
(3), and (1) as alleged.1. In agreeing that the General Counsel made out aprima facie case that the Respondent violated Section
8(a)(3) and (1) when it refused to process individual
employees' draw check orders for payment of union
dues, and in finding that the Respondent did not carry
its burden of showing thatÐeven apart from union
considerationsÐit would have refused to accept any
draw check order that did not meet the requirements
of 46 U.S.C. §10315, we reject the Respondent's argu-

ment that its deviations from that asserted draw check
order policy had been de minimis. The Respondent did
not show that it had ever sought to establish whether
individuals named as payees of draw check orders
came within the category of family members specified
in 46 U.S.C. §10315. Thus, there is no reason to be-

lieve that one employee's loan payment to an unrelated
individual or other instances of alimony payments toex-wives were mere aberrations. The evidence of drawcheck orders to state taxing authorities and of an ap-
parently widespread practice of allowing draw check
orders to checking accounts and brokerage firms also
undermines the Respondent's claim that it had a con-sistent policy of hewing to the requirements of 46
U.S.C. §10315. Finally, we note that it was not until

after the controversy over the union dues payments had
arisen that the Respondent attached riders to its coast-
wise shipping articles declaring its asserted policy. In
light of all this evidence, the restrictions regarding
United Way contributions and the testimony that draw
check orders for utility bills may have been refused on
several occasions are insufficient to compel a finding
that the Respondent wouldÐwithout regard to the
union connectionÐhave refused to process any draw
check order not meeting the requirements of 46 U.S.C.
§10315.
A violation of Section 8(a)(3) and (1) is thereforeestablished, and we should give the appropriate remedy
unless some ```equally important Congressional
objectiv[e],''' embodied in another Federal law coun-
sels against this. Sure-Tan, Inc. v. NLRB, 467 U.S.883, 903 (1984), quoting Southern S.S. Co. v. NLRB,361 U.S. 31, 47 (1942). We perceive no such conflict
here.The Respondent has presented no convincing judi-cial authority that 46 U.S.C. §10315 can reasonably be

read as applying to coastwise voyages. It is plainly
limited to foreign and intercoastal voyages, and coast-
wise voyages are provided for in an entirely different
chapter of Title 46 that does not at any place expressly
require the application of requirements like those in 46
U.S.C. §10315. We agree with the General Counsel

that Congress' decision in 1951 not to include union
dues in the predecessor statute does not overcome the
plain language of the statute as it now exists. In any
event, even assuming that 46 U.S.C. §10315 could

properly be read as applying to coastwise voyages,
there is no basis for concluding that the draw check or-
ders at issue here would be clearly prohibited. Instead,
there is judicial authority to the contrary. In Skandalisv. M/V Galini, 1974 A.M.C. 1671 (E.D. Va. 1974), thedistrict court was squarely presented with the question
whether deductions for union dues from the wages of
a seaman on a foreign voyage violated a Liberian stat-
ute derived from 46 U.S.C. §10315. In deciding the

issue, the court construed §10315 as restricting allot-

ments only in the sense of ``irrevocable assignments of
future wages.'' Id. at 1682. The court reasoned as fol-
lows (ibid.):The prohibition on allotments is a legislative actdesigned to protect the seaman's wages from his
folly, as is 46 U.S.C. sec. 601 exempting a sea-
man's wages from attachment or garnishment.
Credit, in the legislative view, is too liable of mis- 293EXXON SHIPPING CO.6Of course, nothing in this Decision and Order would prohibit the Respond-ent from bargaining in good faith with the Union for a policy that would re-
strict the categories of payees for which draw check orders would be proc-
essed, even if the Union happened to come within the classification of ex-
cluded groups.Further, in keeping with our obligation to accommodate other statutoryschemes to the extent possible, we would entertain a motion for reconsider-
ation were the Respondent able to show that a court of competent jurisdiction
subsequently declared the Respondent to be in violation of the maritime laws
for permitting revocable authorizations for payment of union dues through
draw check orders.use by the seaman to be encouraged. But suchprotections are only required if an allotment is in
the nature of an irrevocable assignment of future
wages. No such protection is needed where the al-
lotment consists of nothing more than a seaman's
decision, at the time his wages are paid, to give
some or all of his wages to another. The law may
protect seamen, as it does minors, by making cer-
tain future contracts with him unenforceable, but
it cannot prohibit him from spending his wages as
he sees fit.Applying this logic to deductions for union dues, thecourt held that such deductions ``would contravene the
statute'' only if the agreement for the deductions
amounted to ``an irrevocable assignment of future
wages'' rather than ``merely a convenience for the sea-man that could be terminated by him at any time.'' Id.
at 1683.In the present case, as explained in section A,above, the draw check orders used by the Respond-
ent's employees are in no sense ``irrevocable assign-
ments.'' By their own terms they remain in effect only
until ``revoked'' by the employee, and the forms con-
tain no language making them irrevocable for any
given period. Further, the Respondent has presented no
evidence that the draw check orders made out to the
Union, which are at issue here, were special forms
containing language of irrevocability. We therefore
find that the Respondent violated Section 8(a)(3) and
(1) in declining to process them, and will give the ap-
propriate remedy for such a violation.2. We also find, for the reasons just explained, thatthe Federal maritime laws present no impediment to
finding that the Respondent violated Section 8(a)(5)
and (1) whenÐwithout offering the Union an oppor-
tunity to bargainÐit attached riders to coastwise ship-
ping articles applying the restrictions of 46 U.S.C.
§§10315±10316 to draw check orders made out by

employees on such voyages. We accordingly make that
finding and grant the appropriate order.6CONCLUSIONSOF
LAW1. Respondent, Exxon Shipping Company, is an em-ployer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. Exxon Seamen's Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By failing and refusing to process employees'``draw check order'' forms in which the unit employ-
ees directed Respondent to draw checks payable to the
Exxon Seamen's Union, Respondent engaged in an un-
fair labor practice within the meaning of Section
8(a)(3) and (1) of the Act.4. By requiring in a Shipping Article that the onlyallotments permissible shall be those authorized by 46
U.S.C. §§10315 and 10316, Respondent engaged in an

unfair labor practice within the meaning of Section
8(a)(5) and (1) of the Act.5. The unfair labor practices of the Respondent af-fect commerce within the meaning of Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we will require it to
cease and desist, to honor draw check order forms pay-
able to the Union for the purpose of union dues, and
to rescind the riders to Shipping Articles for coastwise
voyages to the extent they limit the use of draw check
orders and allotments of wages to those authorized by
46 U.S.C. §§10315 and 10316.
If the Respondent shows that it is precluded byorder of a court of competent jurisdiction from honor-
ing the draw checks for union dues, we will entertain
a motion for reconsideration of this remedy.ORDERThe National Labor Relations Board orders that theRespondent, Exxon Shipping Company, Linden, New
Jersey, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discriminating against employees by failing andrefusing to honor their draw check order forms for the
payment of union dues.(b) Unilaterally, without giving prior notice to or af-fording the Union an opportunity to bargain, applying
the allotment provisions of 46 U.S.C. §§10315 and

10316 to Shipping Articles covering coastwise voy-
ages.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Honor employee draw check order forms payableto the Union for the purpose of union dues.(b) Rescind the August 22, 1988 riders to ShippingArticles for coastwise voyages to the extent they limit
the use of draw check orders and allotments of wages
to those as authorized by 46 U.S.C. §§10315 and

10316. 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''1All dates hereafter are in 1988 unless otherwise stated.2On July 5, Respondent filed a Motion for Summary Judgment in whichit contended that there were no genuine issues of material fact; the allotment
requested by the union members was illegal; and that Respondent was entitled
to judgment as a matter of law. On September 19, the Board denied Respond-
ent's motion.3General Counsel submitted a motion to correct transcript. Inasmuch as noopposition has been filed thereto, it is granted. The transcript's corrections are
included in the appendix.(c) Post at its Linden, New Jersey facilities copiesof the attached notice marked ``Appendix.''7Copies ofthe notice, on forms provided by the Regional Director
of Region 22, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discriminate against employees byfailing and refusing to honor their draw check order
forms for the payment of union dues.WEWILLNOT
unilaterally, without giving prior no-tice to or affording the Union an opportunity to bar-
gain, apply the allotment provisions of 46 U.S.C.
§§10315 and 10316 to draw check orders under coast-

wise voyages.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
honor employee draw check order formspayable to the Union for the purpose of union dues.WEWILL
rescind the August 22, 1988 riders toShipping Articles for coastwise voyages to the extent
that they limit the use of draw check orders and the
allotments of wages to those authorized by 46 U.S.C.
§§10315 and 10316.
EXXONSHIPPINGCOMPANYGary Carlson, Esq., for the General Counsel.David Mahoney, Esq., of Linden, New Jersey, and ThomasMills, Esq. (Dyer, Ellis, Joseph & Mills. Esqs.), of Wash-ington, D.C., for the Respondent.Howard Goldberger, Esq. (Goldberger & Finn, Esqs.), ofWest Orange, New Jersey, for the Union.DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Pursuant to acharge and an amended charge filed on March 29 and No-
vember 18, 1988,1respectively, by Exxon Seamen's Union(Union), a complaint was issued against the Exxon Shipping
Company (Respondent) on May 13.The complaint alleges essentially that in or about February1988, Respondent failed and refused to process employees'
``draw check order'' forms in which the employees directed
Respondent to draw checks payable to the Union. The com-
plaint also alleges that on or about August 22, Respondent
unilaterally changed its employees' terms and conditions of
employment by requiring that employees' pay may only be
allotted pursuant to certain provisions of Federal law.Respondent's answer and amended answer denied the ma-terial allegations of the complaint and asserted an affirmative
defense which stated that Respondent refused to process the
employee draw check order forms because it believed that it
was required to refuse to process them in order to comply
with Federal law.2On December 1, a hearing was held before me in Newark,New Jersey. On the entire case, including my observation of
the demeanor of the witnesses and after consideration of the
briefs and appendices filed by General Counsel and Re-
spondent, I make the following3FINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation having an office and place ofbusiness in Linden, New Jersey, is engaged in the business
of coastwise shipping of petroleum and petroleum-related
products. Annually, in the course of its business operations,
Respondent derived gross revenues in excess of $50,000 for
the transportation of such products in interstate commerce
pursuant to arrangements with and as agent for Exxon Cor-
poration. Respondent admits and find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act. Respondent also admits, and I also
find, that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundThe Union and its predecessor have represented the unli-censed seamen employed by Respondent for more than 30
years. The Union represents all of the 500 unlicensed seamen
employed aboard Respondent's approximately 19 ships. They
are assigned to sea voyages which last about 60 days. How- 295EXXON SHIPPING CO.ever, employees who do not use their leaves of absence enti-tlement may spend 220 days on the vessel.Respondent and the Union have had continuous collective-bargaining agreements covering the unlicensed seamen. Theirlast agreement ran from July 31, 1985, to August 31, 1987,
but was extended to January 25, 1988. Approximately 475
seamen pay their union dues of $15 bimonthly, by checkoff,
pursuant to which Respondent submits their dues, monthly,
to the Union.For at least 30 years, Respondent has utilized a system,called draw check orders, by which an employee may direct
that a portion of his wages be sent to a bank or to a specified
name and address. The apparent purpose of the draw check
system is to enable employees, who are at sea for extended
periods of time and therefore unable to take care of their fi-
nances regularly by mail or personal visits, to handle finan-
cial obligations in a regular manner. The two types of draw
check orders, in relevant part are as follows:Bank Draw Check OrderPlease arrange to draw a check made payable and to besent to the bank shown below in an amount equivalent
to $ÐÐ or ÐÐ% of the wages and allowances after
deductions that are due me at the end of each pay pe-
riod. This authorization is to remain in effect until
changed or revoked by me in writing or until termi-
nation of employment.Bank: llllllllllAccount Name & No: llllllllllBank Address: lllllName and Address Draw Check OrderPlease arrange to draw a check made payable and to besent to [sic] name and address shown below in an
amount equivalent to $ÐÐ or ÐÐ% of the wages and
allowances after deductions that are due me at the end
of each pay period. This authorization is to remain in
effect until changed or revoked by me in writing or
until termination of employment.Name: llllllllllAddress: llllllllllThomas Shearer, Respondent's personnel specialist, andJohn Bree, its fleet manning coordinator, testified that in ori-
entation sessions for new employees, they told the new sea-
men that the ``name and address'' form could be used to
send wages home to their families.The draw check order forms are easily obtainable from thecaptain of the ship. The employee completes it and returns
it to the captain who then forwards it to Respondent's fleet
manning coordinator. Bree stated that he reviewed the draw
check order forms to see that they were completed accu-
rately; that the names thereon were legible; the percentage
amounts do not exceed 100 percent; and if the bank form
was being used, that the account number was set forth on the
form. Bree further stated that if he saw anything unusual on
the forms he sent them to Respondent's maritime counsel,
Robert Nicholas.Bree testified that he was not aware that employees haddraw checks payable to checking accounts or that draw
checks were payable to brokerage firms. Respondent has nowritten guidelines or restrictions on the use of draw checks,except as to United Way, which will be discussed. However,
he believed that employees were restricted in using the
``name and address'' form to send wages to an individual in
their family who would handle their finances. His testimonyin this regard is not credible. He stated that it was his re-
sponsibility to review the forms, and numerous draw check
orders payable to various institutions were approved and
processed by Respondent.For example, certain draw check order forms received inevidence are payable to (a) Internal Revenue Service; (b)
California Franchise Tax Board; (c) New York State Depart-
ment of Taxation and Finance, Tax Compliance Section; (d)
Drexel Burnham Lambert, Inc.; (e) Scudder Funds, Scudder
Cash Investment Trust; (f) Fidelity Investments; (g) Pruden-
tial Bache; (h) Bank of New YorkÐDreyfus Mutual Funds;
(i) Merril Lynch Pierce Fenner & Smith; (j) IDS Mutual
Fund Group; (k) Charles Schwab & Co.; (k) Seligman Cash
ManagementÐPrime; (l) Kemper Money Market Fund; (m)
Shearson Lehman Brothers; (n) Smith Barney; (o) Kidder
Peabody, Inc.; (p) New Jersey Mortgage; (q) Clerk of the
Court, Panama City, Florida; and (r) Circuit Clerk, Bibb
County Courthouse, Centerville, Alabama. In addition, nu-
merous draw check order forms are made out to various bank
checking accounts and to former wives for child support, and
apparently, alimony.2. Current eventsBargaining for a renewal collective-bargaining agreementbegan in the summer of 1987. Respondent made its final pro-
posal in early November, which was submitted to the union
membership without the approval of the Union's bargaining
committee. On January 25, the employees voted to reject Re-
spondent's proposal. Thereafter, Respondent terminated the
prior contract which had been extended to that day, and
ceased making deductions for union dues.Subsequently, several seamen completed draw check or-ders payable to the Union for the payment of union dues. In
February 1988, John Hillman, a member of the Union's
board of governors, completed a ``name and address'' draw
check order in the amount of $15 per pay period, payable
to the Union. Hillman testified that he did go because it was
a simple method of paying his dues. He noted that it was dif-
ficult for seamen who were at sea for at least 60 days to mail
monthly dues checks to the Union.Prior to February 1988, no employee paid his dues witha draw check order. Dues were checked off by Respondent
from the employee's wages and forwarded to the Union.Those draw check orders payable to the Union were sentto Ronald Floyd, Respondent's staff labor relations specialist.
He determined that, with few exceptions, draw check orders
had, in the past, been made payable to financial institutions
or individuals. He also received the opinion of Attorney
Nicholas that such payments are not permitted by maritime
law.On March 30, Floyd sent a letter to Hillman which statedthat the Union ``cannot be the recipient of ... allotments.''

The letter included, in relevant part, the following quotation
from the Law of Seamen:The persons who may receive a seaman's allotment ofwages are his grandparents, parents, wife, sister or his 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4However, the shipping articles state that it applies to voyages to ports inthe West Indies Islands, Gulf of Mexico ports, and ports in Canada.5The U.S. Code defines foreign voyages as those between a port in theUnited States and a port in a foreign country (except a port in Canada, Mex-
ico, or the West Indies. Intercoastal voyages are defined as voyages between
a port of the United States on the Atlantic Ocean and a port of the United
States on the Pacific Ocean.6In August 1985 and October 1986, Respondent sent letters to its seamenurging them to contribute to United Way. Those letters stated that:Maritime law prohibits deductions for charitable contributions from a
sailor's paycheck. Please include a check in the amount of your total
donation when you return the pledge card.children. In addition to these persons, he can make anallotment for deposits to his account at a savings bank,
United States postal savings bank, or at any bank, trust
company or other similar financial institution wherein a
savings department is maintained.The letter further stated:The Company's current practice of using draw checkorders has been in existence for many years. The intent
is to provide a convenient method for seagoing employ-
ees to allocate portions of their net pay to relatives
and/or financial institutions in accordance with the
above stated provisions of law. We have not used draw
check orders as a substitute for the Union dues deduc-
tion form described in Article II, Section 2 of our
Agreement. In fact, to do so would be violative of the
laws governing seamen.In summary, the Company will not honor the re-quests of those unlicensed employees who have sent in
draw check orders designating the Union as the recipi-
ent of allotments from their pay checks.On September 20, Respondent sent the Union certain rid-ers to shipping articles for coastwise trade. Shipping articles,
or articles of agreement, is a written agreement between the
master or captain of the ship and the seaman, setting forth
the basic obligations of both parties, including seamen's
wages. The shipping articles state that the collective-bargain-
ing agreement between Respondent and the Union will be
applicable to the unlicensed personnel. Coastwise trade ap-
plies essentially to voyages between ports in the United
States.4One of the riders stated that ``the only allotments permis-sible shall be those authorized by 46 United States Code Sec-tions 10315 and 10316.'' In a letter accompanying that rider,
Respondent stated, in relevant part, that:A review of current practice with respect to the attach-ment of Riders to the Shipping Articles for coastwise
trade has established variation in their use. It is there-
fore desirable that all vessels adopt a consistent ap-
proach given that the Riders provide details on pay,
regulations and posted offenses. When opening new
coastwise articles in the future, please attach Riders one
through three. Rider number two has been amended
with comments on allotment. Under current law, coast-
wise terms of allotment have to be specified; otherwise,
none is permissible.Rider 2 states, in relevant part, that ``the only allotmentspermissible shall be those authorized by 46 U.S.C. Sections
10315 and 10316.''Those sections, which relate to foreign and intercoastalvoyages, state, in relevant part:5Section 10315. Allotments(a) Under prescribed regulations, a seaman may stip-ulate as follows ... for an allotment of any part of the

wages the seaman may earn:(l) to the seaman's grandparents, parents, spouse,sister, brother, or children;(2) to an agency designated by the Secretary ofthe Treasury to handle applications for United States
savings bonds, to purchase bonds for the seaman;
and(3) for deposits to be made in an account for sav-ings or investment opened by the seaman and main-
tained in the seaman's name at a savings bank or a
savings institution in which the accounts are insured
by the [FDIC] or the [FSLIC].(b) An allotment is valid only if made in writing andsigned by and approved by a shipping commissioner.
The shipping commissioner shall examine allotments
and the parties to them to enforce compliance with the
law. Stipulations for allotments made at the beginning
of a voyage shall be included in the agreement and
shall state the amounts and times of payment and the
person to whom payments are to be made.(c) Only an allotment complying with this section islawful.Section 10316. TrustsSections 10314 and 10315 ... do not prevent an
employer from making deductions from the wages of a
seaman, with the written consent of the seaman, ifÐ(l) the deductions are paid into a trust fund estab-lished only for the benefit of seamen employed by that
employer, and the families and dependents of those sea-
men ...; and
(2) the payments are held in trust to provide ...
any of the following benefits for those seamen and their
families and dependents:(A) medical or hospital care, or both.(B) pensions on retirement or death of the seamen.
(C) life insurance .
(D) unemployment benefits.
(E) compensation for illness or injuries resultingfrom occupational activity.(F) sickness, accident, and disability compensa-tion.(G) purchasing insurance to provide any of thebenefits specified in this section.John Hillman, an official of the Union, testified that priorto the institution of this policy, Respondent had never placed
restrictions on which persons or institutions the seamen
named as payees of their draw checks.6Hillman further stated that allotments were used when hemade foreign voyages, and applied only to such foreign trav-
el. Prior to embarking on a foreign voyage before 1979 he 297EXXON SHIPPING CO.signed a seaman's allotment note which set forth the amountof the allotment the seaman wished to make and the relation-
ship of the payee to the seaman. That form was signed be-
fore a shipping commissioner. In 1979, shipping commis-
sioners were no longer used. Instead the ship's master was
empowered to supervise the signing of allotment notes. How-
ever, it does not appear that such allotment notes were used
even after 1979. Respondent stipulated that since 1979 it has
not received any seamen's allotment notes executed by its
employees, but stated that it has treated the draw check order
forms as allotments.Hillman also testified that during his foreign voyages, thedraw check order he had previously executed was held in
abeyance, and the allotment note was honored. When the for-
eign voyage ended, the draw check order was again honored.George Young, a seaman serving on the Exxon Valdez,testified similarly that he signed allotment notes, prior to
1979, on foreign voyages.General Counsel argues that the allotment provisions ofU.S.C. §10315 permitting allotment of wages only to imme-

diate relatives and savings banks, relate only to foreign or
intercoastal voyages, and not to coastwise voyages, defined
as voyages between a port in one State and a port in another
State. He asserts that the pay provisions for coastwise voy-
ages is contained in U.S.C. §10502, which states, in part,

that the shipping articles agreement signed by the master and
seaman ``may not contain a provision on the allotment of
wages.'' Section 10505 prohibits the payment of ``advance''
wagesÐthat is wages in advance of the time they have been
earnedÐto the seaman or anyone else.Sections 10301 and 10502, et seq., are both concernedwith the protection of seamen. Section 10301 requires that
prior to the beginning of a foreign voyage, the seamen mustsign shipping articles before a shipping commissioner and
agree, if he wishes, to the payment of an ``allotment'' of his
wages to others, as specified in that section. The purpose of
such formality was to ensure that the seaman voluntarily
agreed to the foreign voyage and that the persons set forth
in the allotment were sufficiently closely related to him that
his wages would not be stolen by other persons. Sections
10502 and 10506, on the other hand, prohibit the payment
of an allotment or advance wages prior to the commence-
ment of the seaman's employment.In January 1986, the U.S. Coast Guard issued a navigationand vessel inspection circular for the purpose of establishing
procedures for the shipment and discharge of seamen aboard
U.S. flag vessels. The circular reaffirms the U.S. Code re-
quirement that for foreign and intercoastal voyages, pursuant
to Section 10315, allotments only to the classes of persons
and savings bank, set forth therein, are valid. The circular's
instructions for coastwise voyages merely requires that:Before proceeding on a voyage, the master shallmake a shipping articles agreement in writing with each
seaman on board, declaring the nature of the voyage or
the period of time for which the seaman is engaged.
The agreement must include the date and time on which
the seaman must be on board to begin the voyage.3. Allotments and draw checksPositions of the partiesThe complaint alleges that Respondent refused to processemployees' draw check order forms in which the employees
directed Respondent to draw checks payable to the Union in
payment of union dues, in violation of Section 8(a)(3) of the
Act, and unilaterally changed the terms and conditions of
employment of its employees by placing restrictions on the
use of such draw checks by limiting their use to the persons
or entities set forth in U.S.C. §§10315 and 10316, in viola-

tion of Section 8(a)(5).General Counsel's theory is that by refusing to processemployees' draw check orders for the payment of union
dues, Respondent unlawfully restricted its employees' access
to the draw check order system because of their union mem-
bership or activity. Such a limitation on the use of a system
used by employees for many years, according to General
Counsel, violates Section 8(a)(3) of the Act.In addition, General Counsel argues that by requiring thatshipping articles contain a provision that the only allotments
permissible are those authorized by Sections 10315 and
10316, Respondent unilaterally changed a term of employ-
ment by restricting the use of draw checks in this manner,
thereby violating Section 8(a)(5) of the Act.Respondent argues that the draw check system it has uti-lized for many years was, in effect, an allotment of wages
pursuant to the U.S. Code sections set forth above. Respond-
ent further argues that such allotments must conform to the
above provisions of that law. Accordingly, it asserts that in-
asmuch as Sections 10315 and 10316 permit allotments only
to certain classes of allotment such as blood relatives,
spouses and savings banks, allotments to the Union for the
payment of union dues is impermissible and violates Federal
law.General Counsel agrees that the allotments set forth in thestatute apply to foreign and intercostal voyages, but contends
that no such restrictions apply to coastwise voyages. Re-
spondent argues that the provisions of Section 10315 apply
to coastwise voyages through 46 U.S.C. §10507. Section

10507 provides as follows:(a) At the option of the owner or master of a vesselto which this chapter 46 USC Secs. 10501 et seq. ap-
plies, a shipping commissioner may engage and dis-
charge the crew.(b) When a crew is engaged under this section, sec-tions 10302, 10303, 10305, 10307, 10311, 10312,
10313(b)±(f), and 10321 and chapter 107 of this title
apply.General Counsel further argues that even assuming that al-lotments apply to seamen engaged in foreign or intercoastal
voyages, Respondent has not, since 1979, been concerned
with such allotments since it allows draw checks to be paid
to classes of persons and institutions not permitted as allot-
ment under the statute. With respect to the application of Re-spondent's draw check system in the past, General Counsel
argues that many of the persons listed as allotment on the
draw check order forms are not blood relatives or spouses.
In fact, employee Young testified that he paid off a substan- 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tial loan to a woman friend in this manner. Respondent an-swers that it is the responsibility of the seaman to comply
with the law by naming a permissible allottee. It states that
it has no way of knowing whether an allottee bearing a dif-
ferent name than that of the seaman is a relative. GeneralCounsel further argues that allotments to checking accounts,
brokerage institutions, the IRS, and various courts constitute
examples where Respondent has permitted the use of draw
check orders in the past which do not conform to the U.S.
Code sections set forth above. Respondent replies that it has
permitted allotments to checking accounts because such ac-
counts are located in banking institutions, and has permitted
allotments to brokerage accounts because they are considered
``savings institutions'' by Respondent. Respondent concedes
that only a few of the allotments, to the IRS and California
Tax Board, are arguably impermissible.Respondent further argues that its actions do not supporta violation of Section 8(a)(3) of the Act inasmuch as it had
no animus toward the Union. It cites its earlier letters to em-
ployees that maritime law prohibits the deduction from sail-
ors' pay of charitable contributions.With respect to the alleged unilateral change, Respondentasserts that no change has been proven since the draw check
order system had never in the past been used for the payment
of Union dues. Accordingly, Respondent argues that since
draw checks have not in the past been used for such purpose,
its refusal to honor draw checks for union dues does not con-
stitute a change in any past practice.General Counsel also notes that allotments have only beenused in the context of foreign or intercoastal voyages, as set
forth in the statute, and that the Seaman's Allotment Note
has not been used since 1979.B. Analysis and Discussion1. Maritime lawIt appears obvious, pursuant to U.S.C. §10315 and the
navigation circular issued in 1986, that as to foreign and
intercoastal voyages, allotments of wages are required to be
limited to the classes of people and institutions set forth in
that section, namely to certain blood relatives, spouse and to
a savings bank or savings institution. In this respect, there-
fore, Respondent could properly refuse to honor draw check
orders payable to the Union, where such orders were re-
ceived from seamen on foreign or intercoastal voyages.However, Respondent's refusal to honor such draw checkorders was not limited to sailors on such foreign or inter-
coastal voyages. Rather, the restrictive allotment provision of
title 46 was applied to any such request, regardless of the na-
ture of the voyage, foreign or coastwise. Moreover, in Au-
gust 1988, Respondent directed that a rider be attached to
coastwise shipping articles which stated that the ``only allot-
ments permissible shall be those authorized by 46 U.S.C.
Section 10315 and 10316.''Respondent bases its authority to apply Sections 10315and 10316 to coastwise voyages on 46 U.S.C. §10507. That

section, as set forth above, states that, with respect to coast-
wise voyages, where an owner or master desires, a shipping
commissioner may engage and discharge the crew, and when
a crew is so engaged, certain sections of 46 U.S.C. §103,

which normally applies only to foreign and intercoastal voy-
ages, apply.Based on my reading of the statutes placed before me, Ibelieve that Respondent improperly interprets Section 10507.
First, shipping commissioners have not been in use after
1979. Their duties have been assumed by the master of the
ship. Moreover, Sections 10315 and 10316 are not among
those applicable to coastwise voyages. Section 10507 sets
forth eight sections of Section 103 which are applicable to
coastwise voyages under this section. Sections 10315 and
10316 are not among those listed. Since those sections are
not listed, and Congress has set forth those which do apply,
it is clear that Sections 10315 and 10316 were meant to be
excluded from the coverage of Section 10507.Accordingly, I do not find persuasive Respondent's theorythat Section 10507 permits application to coastwise voyages
of the restrictions set forth in Sections 10315 and 10316 on
the type of allotment seamen may make.It therefore appears that pursuant to Section 10502, whichstates that, as to coastwise voyages, the shipping articles
``agreement may not contain a provision on the allotment ofwages'' Respondent improperly required, in August 1988,
that, as to coastwise voyages, seamen's draw check orders be
restricted as set forth in U.S.C. §§10315 and 10316.
Whether Respondent's refusal to honor employees' drawchecks payable to the Union for union dues violates the Act
will be discussed in the following section.2. Labor lawa. The refusal to honor draw checks to the unionGeneral Counsel has the burden of showing that Respond-ent's employees' union activities were motivating factor in
its refusal to honor their draw check orders for the payment
of union dues. Wright Line, 251 NLRB 1083 (1980). GeneralCounsel does not argue that there is direct evidence of dis-
crimination toward employees because of their union activi-
ties. Rather, he asserts that inasmuch as Respondent per-
mitted the virtually unlimited use of draw checks made pay-
able to a variety of payees, it therefore improperly decided,
for discriminatory reasons, to refuse to process the employ-
ees' draw check orders made payable for union dues.General Counsel's prima facie case consists of evidencethat Respondent refused to honor employees' draw check
order forms payable to the Union, while at the same time
processing other draw check orders. I believe that this evi-
dence is sufficient to satisfy General Counsel's burden of
proof. The context in which the refusals to honor the em-
ployees' requests that union dues be paid by the draw check
system occurred after Respondent implemented its final offer
after collective-bargaining sessions failed to produce a con-
tract. The imposition of its last offer included the termination
of the dues-checkoff procedure. I am aware that there has
been no claim that the termination of the dues checkoff was
unlawful. However, it appears that the motivating force be-
hind the refusal to honor the requests for the payment of
union dues by draw check order is simply that these were
requests made for a union-related purposeÐthe payment of
union dues.Respondent has the burden of showing that its refusal tohonor the draw check orders for the payment of union dues
would have occurred in the absence of the employees' union
activities. 299EXXON SHIPPING CO.7R. Br. at 22. See 1951 U.S. Code Cong. & Ad. News 4325.Respondent has used the draw check order system formany years as its substitute for a seaman's allotment note.
Its officials have told seamen at orientation sessions that the
draw check orders are for the purpose of having their pay
sent to banks or someone at home. Respondent has shownthat it would have refused to honor those draw check re-
quests for foreign and intercoastal voyages, because such de-
ductions for pay for the purpose of the payment of union
dues is not one of the permitted categories of allotment. I re-
ject General Counsel's argument that Respondent permitted
draw check orders for prohibited purposes such as payments
to courts or the IRS, because there was no evidence, in such
cases, that those voyages were foreign or intercoastal. Gen-
eral Counsel's further argument that Respondent failed to
honor U.S.C. §10315 by permitting draw check orders pay-

able to checking accounts or investment brokerage institu-
tions lacks merit because such payments into those accounts
are arguably permissible under the statute. The statute per-
mits ``deposits to be made in an account for savings or in-
vestment.'' Moreover, although the language of the statute
does not specifically permit it, Morris, Law of Seamen, reliedon by General Counsel, states that the seaman ``can make an
allotment for deposits to his account at a savings bank ...

or at any bank, trust company or other similar financial insti-tution wherein a savings department is maintained.'' (Empha-sis added.)The troublesome question is whether Respondent wouldhave refused to honor draw check orders for coastwise voy-
ages in the absence of the employees' union activities. As
discussed above, seamen making coastwise voyages seem to
have an absolute right to make draw check orders for whom-
ever they please. There does not appear to be any statutory
restriction on a coastwise voyaging sailor's designation of
any payee as the recipient of his pay. Accordingly, it would
seem that Respondent would not have and should not have
refused to permit its seamen to use the draw check order sys-
tem for the payment of union dues. Nevertheless, there is
evidence that for certain purposes, draw check orders were
not permitted. Thus, a sailor's request that he pay utility bills
by draw check order was denied. In addition, deductions
from pay for United Way was not permitted, on the ground
that the statute did not permit deductions for charitable con-
tributions.In essence, what I am being asked to do by General Coun-sel is to enforce 46 U.S.C. §10502 which prohibits the mak-

ing of allotment for coastwise voyages. The Board is not
charged by the Act with responsibility for enforcement of the
maritime law. However, I may, in the course of determining
whether an unfair labor practice has occurred, consider argu-
ments concerning that law to the extent they support, or raise
a possible defense to, unfair labor practice allegations. See
BASF Wyandotte, 274 NLRB 978 (1985), where the Boardconsidered a defense based on Section 302 of the Labor
Management Relations Act. In that case, however, the Board
noted that it was particularly appropriate to consider Section
302 because of its close connection to the issues in that case,
and the inclusion in the NLRB of both statutes.Here, however, the area of seamen's pay has been the sub-ject of 200 years of statutory rules, revision of such rules and
congressional debate. ``One of the most decisive indicators
of congressional concern for the welfare of seamen and the
regulation of shipowners as employers is the treatment ofseamen's wages and their prompt payment.'' NLRB v. Sea-Land Service, 837 F.2d 1387 (5th Cir. 1988).Although I may consider Respondent's defense based onits interpretation of the maritime statutes, I believe that what
this case involves, at bottom, is Respondent's allegedly im-
proper application of the maritime statutes to draw check
order requests. What I am being asked to do is to make a
finding that Respondent violated the maritime law by
misapplying various Federal maritime statutes to its coast-
wise voyaging employees, by refusing their draw check or-
ders for the payment of union dues. Not only am I being
asked to find that the maritime law was violated, but I am
also asked to enforce that law and provide a remedy by or-
dering Respondent to henceforth honor such draw check or-
ders. Enforcement of the maritime statute, I am sure, may be
found elsewhere. I believe that it is beyond my authority to
make such findings and enforce other statutes. Moreover, I
note that the issue of the deductions from seamen's pay for
union dues was the subject of congressional debate.7Suchdeductions were included in an amendment to a bill before
Congress in 1950, but then, on reconsideration of the bill,
that portion of the bill was rejected. Although this legislative
history relates to Section 10315, in which allotments for for-eign voyages are restricted, this history indicates that Con-
gress considered, and rejected, the matter at issue here.Accordingly, for the above reasons, I find that Respondenthas met its burden of proving that it properly refused to
honor the draw check orders payable to the Union for union
dues.C. The Unilateral ChangeThe complaint alleges that in August 1988, Respondentunilaterally changed the terms and conditions of employment
of the unit employees by requiring in a shipping article for
coastwise voyages that ``the only allotments permissible shall
be those authorized by 46 U.S.C. Sec. 10315 and 10316.''General Counsel thus alleges that Respondent violatedSection 8(a)(5) of the Act by failing to bargain with the
Union regarding its interpretation and application of the mar-
itime law to its draw check order system. There is no dispute
as to the fact that Respondent, on imposing the requirement
set forth above concerning allotments, did not first seek to
bargain with the Union concerning its imposition.As set forth above, my understanding of the maritime lawsplaced before me here, leads me to believe that Respondent
impermissibly applied the above statute to coastwise voy-
ages. The effect of such application is that the only allot-
ments permitted, even in coastwise voyages, are those set
forth in that statute. As I read Section 10502, no allotments
or restrictions on pay earned in coastwise voyages are per-
mitted.Here, again, although I have doubts about whether Re-spondent is correct in its interpretation and application of
maritime law, General Counsel's theory, that I find that the
maritime law was improperly applied by Respondent, is be-
yond my authority. If Respondent impermissibly restricted its
coastwise voyaging employees' use of the draw check sys-
tem to only such classes of payees as set forth in Sections
10315 and 10316, the proper maritime authority is the appro-
priate body to make such a finding and enforce a remedy. 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I accordingly will recommend that this allegation be dis-missed.CONCLUSIONSOF
LAW1. Respondent, Exxon Shipping Company, is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Exxon Seamen's Union is a labor organization withinthe meaning of Section 2(5) of the Act.3. By failing and refusing to process employees' ``drawcheck order'' forms in which the unit employees directed Re-
spondent to draw checks payable to the Exxon Seamen's
Union, Respondent did not violate the Act.4. By requiring in a shipping article that the only allot-ments permissible shall be those authorized by 46 U.S.C.§§10315 and 10316, Respondent did not violate the Act.
[Recommended Order for dismissal omitted from publica-tion.]